Case: 16-16947   Date Filed: 07/17/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16947
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:16-cv-20004-DLG



HILDA CARDELLE,

                                                            Plaintiff-Appellant,

versus

MIAMI-DADE COUNTY,
A Municipal Entity,
MIAMI-DADE POLICE DEPARTMENT,
J.D. Patterson in his official capacity
as Director,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 17, 2018)
              Case: 16-16947     Date Filed: 07/17/2018   Page: 2 of 5


Before TJOFLAT, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Hilda Cardelle appeals the dismissal with prejudice of her complaint

alleging violations of the Due Process Clause of the Fourteenth Amendment

pursuant to 42 U.S.C. § 1983, and intentional infliction of emotional distress. The

District Court found that it lacked subject-matter jurisdiction over Cardelle’s

claims because her suit was barred by the Rooker-Feldman doctrine. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923). On appeal, she argues that

the Rooker-Feldman doctrine does not apply in her case because she raises claims

on appeal that she could not during her state-court proceedings. Further, she

contends that her due process claims are not inextricably intertwined with the state

court’s judgment because she is not seeking to undo the state-court judgment. She

also contends that the state court’s judgment was tainted by extrinsic fraud.

Finally, she argues that the District Court should have allowed her to amend her

complaint because it would not have been futile.

                                          I.

      Application of Rooker-Feldman is a threshold jurisdictional matter. Brown

v. R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1330 (11th Cir. 2010). We review

the district court’s application of the Rooker-Feldman doctrine de novo. Lozman v.


                                          2
              Case: 16-16947     Date Filed: 07/17/2018    Page: 3 of 5


City of Riviera Beach, Fla., 713 F.3d 1066, 1069 (11th Cir. 2013). However, we

review a district court’s findings of jurisdictional fact for clear error. Carmichael

v. Kellogg, Brown & Root Servs, Inc., 572 F.3d 1271, 1279–80 (11th Cir. 2009).

The party invoking subject-matter jurisdiction bears the burden of proving its

existence. See Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247

(11th Cir. 2005).

      Alone among the federal courts, only the Supreme Court may exercise

appellate authority to reverse or modify a state-court judgment. Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284–85, 125 S. Ct. 1517, 1522

(2005). Accordingly, the Rooker-Feldman doctrine holds that federal district

courts and courts of appeals lack jurisdiction to review the final judgment of a state

court. Lozman, 713 F.3d at 1072.

      The Rooker-Feldman doctrine applies “both to federal claims raised in the

state court and to those ‘inextricably intertwined’ with the state court’s judgment.”

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). The doctrine does not

apply if a party did not have a “reasonable opportunity to raise his federal claim in

state proceedings.” Id. A claim brought in federal court is inextricably intertwined

with a state-court judgment if it would “effectively nullify” the state-court

judgment or if it “succeeds only to the extent that the state court wrongly decided

the issues.” Id.


                                          3
              Case: 16-16947     Date Filed: 07/17/2018    Page: 4 of 5


      Here, the Rooker-Feldman doctrine deprives us of subject-matter jurisdiction

over Cardelle’s claims. We can only grant the relief she is requesting by

determining that the state court wrongly decided the issue of whether she had a

proprietary interest in the seized funds. Accordingly, her claims are inextricably

intertwined with the state court’s judgment. Moreover, she could have raised her

due process claims before the state court. We have long recognized that state

courts are competent to decide questions of federal constitutional law. See, e.g.,

Feldman, 460 U.S. at 483 n.16, 103 S. Ct. at 1316 n.16. Consequently, the District

Court did not err in dismissing her complaint on Rooker-Feldman grounds.

                                              II.

      Generally, we review the denial of a motion to amend a complaint for an

abuse of discretion. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

However, questions of law, such as whether an amendment would be futile, are

reviewed de novo. Id.

      Federal Rule of Civil Procedure 15(a) states that “[a] party may amend the

party’s pleading once as a matter of course within 21 days after serving it,” or after

the earlier service of any responsive pleading or service of a Fed. R. Civ. P. 12(b)

motion, but in all other cases a party may amend its pleading only by leave of the

court or by written consent of the adverse party. Fed. R. Civ. P. 15(a)(1), (a)(2).

The district court “should freely give leave when justice so requires.” Id.


                                          4
                Case: 16-16947   Date Filed: 07/17/2018   Page: 5 of 5


However, where a more carefully drafted complaint could not state a claim and

amendment would be futile, dismissal with prejudice is proper. See Cockrell, 510

F.3d at 1310.

      Here, the District Court did not err in dismissing Cardelle’s complaint with

prejudice because no amendment would have helped her overcome its

jurisdictional deficiencies. Accordingly, we affirm.

      AFFIRMED.




                                         5